                                                                                                    Gary C. Sleeper
                                                                                                    Allison G. Strickland
                                                                                                    Kendra E. Bowman
                                                                                                    JERMAIN, DUNNAGAN & OWENS, P.C.
                                                                                                    3000 A Street, Suite 300
                                                                                                    Anchorage, AK 99503
                                                                                                    Telephone: (907) 563-8844
                                                                                                    Facsimile: (907) 563-7322
                                                                                                    gcsleeper@jdolaw.com
                                                                                                    astrickland@jdolaw.com
                                                                                                    kbowman@jdolaw.com

                                                                                                    Attorneys for Plaintiff

                                                                                                                     IN THE UNITED STATES DISTRICT COURT
                                                                                                                          FOR THE DISTRICT OF ALASKA

                                                                                                     KENDALL DEALERSHIP HOLDINGS,
                                                                                                     LLC,

                                                                                                                          Plaintiff,

                                                                                                     vs.

                                                                                                     WARREN DISTRIBUTION, INC., a
                                                                                                     Nebraska Corporation,

                                                                                                                          Defendant.               Case No. 3:18-CV-00146 HRH

                                                                                                     WARREN DISTRIBUTION, INC.,

                                                                                                                         Third Party Plaintiff,
                 JERMAIN DUNNAGAN & OWENS

                                                                         ANCHORAGE, ALASKA 99503
                                                                         3000 A STREET, SUITE 300
                                            A PROFESSIONAL CORPORATION




                                                                                                     vs.
                                                                            FAX (907) 563-7322
LAW OFFICES OF




                                                                              (907) 563-8844




                                                                                                     ELECTRICAL COMPONENTS
                                                                                                     INTERNATIONAL, INC., and
                                                                                                     ELECTRICAL COMPONENTS
                                                                                                     CANADA, INC.,

                                                                                                                         Third Party Defendants.




                                                                                                    {01068636}
                                                                                                     Case 3:18-cv-00146-HRH Document 162 Filed 11/20/20 Page 1 of 17
                                                                                                               KENDALL DEALERSHIP HOLDINGS, LLC’S OPPOSITION TO
                                                                                                                WARREN DISTRIBUTION INC.’S MOTION FOR SUMMARY
                                                                                                                    JUDGMENT REGARDING LIABILITY ISSUES

                                                                                                                  For the second time, Warren Distribution, Inc. (“Warren”) moves this court

                                                                                                    for summary judgment regarding liability in the instant action. If the following

                                                                                                    arguments appear familiar, it is because this court has addressed this issue before in

                                                                                                    Warren’s Motion for Summary Judgment lodged in July of 2019. The Court denied

                                                                                                    Warren’s Motion finding that “Plaintiff has come forward with sufficient

                                                                                                    circumstantial evidence to survive defendant’s motion for summary judgment.” 1 In

                                                                                                    the eighteen months since deciding that motion, the only difference now is a factual

                                                                                                    disputes following discovery. Given that there remains genuine issues of facts

                                                                                                    regarding liability, Warren is not entitled to summary judgment. Kendall Dealership

                                                                                                    Holdings, LLC (“Kendall”) requests this Court deny Warren’s motion.

                                                                                                          I.         Factual Background

                                                                                                                  Kendall provides a detailed outline of the factual background regarding this

                                                                                                    lawsuit in its Opposition to Motion in Limine to Exclude Testimony of Expert Sean

                                                                                                    Shideh, incorporated herein by reference.             Additional pertinent facts to the
                 JERMAIN DUNNAGAN & OWENS




                                                                                                    underlying motion are as follows.
                                                                         ANCHORAGE, ALASKA 99503
                                                                         3000 A STREET, SUITE 300
                                            A PROFESSIONAL CORPORATION




                                                                            FAX (907) 563-7322
LAW OFFICES OF




                                                                                                                  Electrical Components Canada/Electrical Components International (“ECI”)
                                                                              (907) 563-8844




                                                                                                    manufactured the block heater at issue in this litigation identified as the 913. The




                                                                                                    1
                                                                                                        Dkt 54.
                                                                                                    {01068636}
                                                                                                    KENDALL DEALERSHIP HOLDINGS, LLC’S OPPOSITION TO WARREN DISTRIBUTION
                                                                                                    INC.’S MOTION FOR SUMMARY JUDGMENT REGARDING LIABILITY ISSUES
                                                                                                    Kendall Dealership Holdings, LLC v. Warren Distribution, Inc.; Case No. 3:18-cv-00146 HRH
                                                                                                    Page 2 of 17
                                                                                                     Case 3:18-cv-00146-HRH Document 162 Filed 11/20/20 Page 2 of 17
                                                                                                    913 is a kit consisting of a cord and a cartridge heater. 2 ECI sold the same 913 kit

                                                                                                    to Toyota Canada and to Warren. The 913 kits sold to Warren were the same kits

                                                                                                    sold to Toyota Canada with the only difference being the addition of cable ties in

                                                                                                    the package sold to Warren. 3 Warren in turn sold the 913 kit to Kendall, and Kendall

                                                                                                    installed the 913 kits in every vehicle it sold until late 2017/early 2018.

                                                                                                                 In March of 2017, Toyota Canada informed ECI that they had concerns with

                                                                                                    the 913. Specifically, they had at least seven known vehicles that caught on fire due

                                                                                                    to the 913 engine block heater. 4 Toyota Canada informed ECI in March of 2017

                                                                                                    that they thought there was a manufacturing defect with the product. 5 Toyota

                                                                                                    Canada immediately placed a stop order on their purchase of 913 kits, and launched

                                                                                                    an investigation.

                                                                                                                 Around the same time, Warren had placed an order with ECI for additional

                                                                                                    913 kits. ECI placed Warren’s order on hold while ECI “created a new… more

                                                                                                    robust design.” 6 ECI explained to Warren that information received from Toyota

                                                                                                    Canada “indicated that they may have an issue with their 2016 and 2017 models at

                                                                                                    the time….But just as a proactive effort, [ECI] increased the robustness of the cord
                 JERMAIN DUNNAGAN & OWENS




                                                                                                    set.” 7       ECI informed Mike Beck and Jimmy O’Connor of Warren about the
                                                                         ANCHORAGE, ALASKA 99503
                                                                         3000 A STREET, SUITE 300
                                            A PROFESSIONAL CORPORATION




                                                                            FAX (907) 563-7322
LAW OFFICES OF




                                                                              (907) 563-8844




                                                                                                    2
                                                                                                      See, Exhibit 1, Deposition of Duncan Whitelaw at p. 2.
                                                                                                    3
                                                                                                      See, Exhibit 1 at p. 2-3.
                                                                                                    4
                                                                                                      See, Exhibit 2, Toyota Canada Quality Case Disclosures, at p. 1.
                                                                                                    5
                                                                                                      See, Exhibit 3, Deposition of Josh Dare at p. 2.
                                                                                                    6
                                                                                                      See, Exhibit 4, Deposition of Daniel McNaught at p. 2.
                                                                                                    7
                                                                                                      See, Exhibit 4 at p. 2.
                                                                                                    {01068636}
                                                                                                    KENDALL DEALERSHIP HOLDINGS, LLC’S OPPOSITION TO WARREN DISTRIBUTION
                                                                                                    INC.’S MOTION FOR SUMMARY JUDGMENT REGARDING LIABILITY ISSUES
                                                                                                    Kendall Dealership Holdings, LLC v. Warren Distribution, Inc.; Case No. 3:18-cv-00146 HRH
                                                                                                    Page 3 of 17
                                                                                                     Case 3:18-cv-00146-HRH Document 162 Filed 11/20/20 Page 3 of 17
                                                                                                    modifications, and the concerns regarding the 913. 8                          Warren assumed the

                                                                                                    modifications to the 913 cord was “based off safety.” 9

                                                                                                                 ECI modified the 913 cord to incorporate a 6-inch piece of silicone wire

                                                                                                    between the HPN wire and the molded silicone plug that connects to the heater

                                                                                                    cartridge. Additionally, they changed the sleeving from PVC to fiberglass. 10 This

                                                                                                    new designed kit was given part number 913-1. The original PVC tubing had a

                                                                                                    temperature rating of 125 degrees Celsius.                   The new fiberglass sleeve has a

                                                                                                    temperature rating of 200 degrees Celsius. 11 The original HPN wiring has a

                                                                                                    temperature rating of 105 degrees Celsius. 12 The new silicone is temperature rated

                                                                                                    to 200 degrees Celsius. 13 In essence, it could withstand more heat.

                                                                                                                 Even though Warren and ECI knew that the 913 was dangerous in March of

                                                                                                    2017, they did not tell Kendall that the 913 was dangerous, and they did not tell

                                                                                                    Kendall to stop installing the 913 into its vehicles, nor did they tell Kendall to

                                                                                                    remove the dangerous 913 from vehicles it had installed them in. Instead, Warren

                                                                                                    continued to sell Kendall the defective 913. Then, and without any indication as to

                                                                                                    why, they modified the 913. Warren started distributing the 913-1 to Kendall in
                 JERMAIN DUNNAGAN & OWENS




                                                                                                    August of 2017. 14 ECI did not sell the 913-1 to Toyota Canada.
                                                                         ANCHORAGE, ALASKA 99503
                                                                         3000 A STREET, SUITE 300
                                            A PROFESSIONAL CORPORATION




                                                                            FAX (907) 563-7322
LAW OFFICES OF




                                                                              (907) 563-8844




                                                                                                    8
                                                                                                      See, Exhibit 4 at p. 3.
                                                                                                    9
                                                                                                      See, Exhibit 5, Deposition of Kristie Cook, at p. 8.
                                                                                                    10
                                                                                                       See, Exhibit 1 at p. 4.
                                                                                                    11
                                                                                                       See, Exhibit 1 at pp. 5-6.
                                                                                                    12
                                                                                                       See, Exhibit 3 at pp. 3-4.
                                                                                                    13
                                                                                                       See, Exhibit 3 at p. 5.
                                                                                                    14
                                                                                                       See, Exhibit 6, Warren Invoices, at p. 3; See, Exhibit 7, Deposition of Craig Cassie, at p.3.
                                                                                                    {01068636}
                                                                                                    KENDALL DEALERSHIP HOLDINGS, LLC’S OPPOSITION TO WARREN DISTRIBUTION
                                                                                                    INC.’S MOTION FOR SUMMARY JUDGMENT REGARDING LIABILITY ISSUES
                                                                                                    Kendall Dealership Holdings, LLC v. Warren Distribution, Inc.; Case No. 3:18-cv-00146 HRH
                                                                                                    Page 4 of 17
                                                                                                     Case 3:18-cv-00146-HRH Document 162 Filed 11/20/20 Page 4 of 17
                                                                                                                 On July 20, 2017, the Government of Canada issued a safety recall of the

                                                                                                    913.         The recall stated “some dealer installed block heaters may have been

                                                                                                    improperly manufactured, causing the wires to contact each other, resulting in a

                                                                                                    short circuit. A short circuit could lead to a fire which would increase the risk of

                                                                                                    injury and/or damage to property.” 15

                                                                                                                 Within a month of its issuance, Warren became aware of the Canadian

                                                                                                    recall. 16 Warren contacted ECI to determine if the recall related to the products ECI

                                                                                                    sold to Warren, and ECI told Warren that the recall did not pertain to the Warren

                                                                                                    products. 17 ECI told Warren the 913 US was different than the Toyota Canada block

                                                                                                    heater. 18 As we know, however, the 913 was the same cord and heater cartridge kit

                                                                                                    sold in both Canada and the US market.

                                                                                                                 In the interim, ECI and Toyota Canada continued working on a

                                                                                                    ‘countermeasure’ to the defective 913. In either December 2017 or January 2018,

                                                                                                    ECI began distributing the countermeasure kit, part 913-2. 19 This kit contained a

                                                                                                    202 watt heater with a more intensively modified cord that had one meter (or just

                                                                                                    over 3 feet) of silicone instead of the 6 inches that were on the 913-1. 20 The lower
                 JERMAIN DUNNAGAN & OWENS




                                                                                                    watt heater produces less heat, and the silicone material can withstand more heat.
                                                                         ANCHORAGE, ALASKA 99503
                                                                         3000 A STREET, SUITE 300
                                            A PROFESSIONAL CORPORATION




                                                                            FAX (907) 563-7322
LAW OFFICES OF




                                                                              (907) 563-8844




                                                                                                    15
                                                                                                       See, Exhibit 8, Transport Canada recall documents.
                                                                                                    16
                                                                                                       See, Exhibit 5 at p. 3.
                                                                                                    17
                                                                                                       See, Exhibit 5 at p. 4.
                                                                                                    18
                                                                                                       See, Exhibit 5 at pp. 6-7.
                                                                                                    19
                                                                                                       See, Exhibit 1 at pp. 9-10.
                                                                                                    20
                                                                                                       See, Exhibit 1 at pp. 7-8.
                                                                                                    {01068636}
                                                                                                    KENDALL DEALERSHIP HOLDINGS, LLC’S OPPOSITION TO WARREN DISTRIBUTION
                                                                                                    INC.’S MOTION FOR SUMMARY JUDGMENT REGARDING LIABILITY ISSUES
                                                                                                    Kendall Dealership Holdings, LLC v. Warren Distribution, Inc.; Case No. 3:18-cv-00146 HRH
                                                                                                    Page 5 of 17
                                                                                                     Case 3:18-cv-00146-HRH Document 162 Filed 11/20/20 Page 5 of 17
                                                                                                                 After having several vehicle fires involving the 913, Kendall’s CEO Dave

                                                                                                    Blewett began doing research and making calls, which ultimately led to Kendall

                                                                                                    learning about the Canadian recall of the 913. 21 The initial information he learned

                                                                                                    was that there was a problem with the cords on the 913. Subsequently, Toyota USA

                                                                                                    informed Mr. Blewett that there was a problem with the wattage of the heater

                                                                                                    producing too much heat. 22 Mr. Blewett learned that a second modification to the

                                                                                                    913 was being designed for Toyota Canada, and this second modification, known

                                                                                                    as the 913-2, used a 202 Watt heater instead of the 400 Watt heater.

                                                                                                                 Throughout this litigation, Warren and ECI claim that testing was unable to

                                                                                                    recreate the fires/thermal events. This is not true, and the evidence produced by

                                                                                                    ECI, including deposition testimony, is to the contrary. While ECI and Warren both

                                                                                                    told Kendall the 913 heaters were safe, 23 and that the modification to the cord (913-

                                                                                                    1 model) was simply a precaution, 24 curiously, Mr. McNaught claims he would have

                                                                                                    told Mr. Blewett that the “the 913 was not to be used on 2016 and 2017 and 2018

                                                                                                    model year vehicles.” 25 When Mr. Blewett inquired about the heater wattage, ECI

                                                                                                    told him there was nothing in the testing that suggested the 400 Watt heater was
                 JERMAIN DUNNAGAN & OWENS




                                                                                                    unsafe, but reducing the heater to 202 Watts was a precaution taken by Toyota
                                                                         ANCHORAGE, ALASKA 99503
                                                                         3000 A STREET, SUITE 300
                                            A PROFESSIONAL CORPORATION




                                                                            FAX (907) 563-7322
LAW OFFICES OF




                                                                                                    Canada.
                                                                              (907) 563-8844




                                                                                                    21
                                                                                                       See, Exhibit 9, deposition of Dave Blewett at pp. 5-6.
                                                                                                    22
                                                                                                       See, Exhibit 9 at pp. 7-9.
                                                                                                    23
                                                                                                       See, Exhibit 5 at p. 5; see also Exhibit 9 at p. 4.
                                                                                                    24
                                                                                                       See, Exhibit 9 at p. 4.
                                                                                                    25
                                                                                                       See, Exhibit 4 at p. 4.
                                                                                                    {01068636}
                                                                                                    KENDALL DEALERSHIP HOLDINGS, LLC’S OPPOSITION TO WARREN DISTRIBUTION
                                                                                                    INC.’S MOTION FOR SUMMARY JUDGMENT REGARDING LIABILITY ISSUES
                                                                                                    Kendall Dealership Holdings, LLC v. Warren Distribution, Inc.; Case No. 3:18-cv-00146 HRH
                                                                                                    Page 6 of 17
                                                                                                     Case 3:18-cv-00146-HRH Document 162 Filed 11/20/20 Page 6 of 17
                                                                                                                 When deciding to issue the urgent safety notice in March 2018, Mr. Blewett

                                                                                                    understood the 913 was defective due to the cord material and size, and the heater

                                                                                                    wattage. 26 Indeed while ECI continues to claim the countermeasure product created

                                                                                                    for Toyota Canada (kit 913-2) was a “precautionary measure,” Kendall understood

                                                                                                    that the modification in the cord and reduction of the wattage was the solution (i.e.

                                                                                                    countermeasure) to the defective product. 27 Following discovery in the instant

                                                                                                    litigation, Kendall learned that a combination of issues contributed to the defect in

                                                                                                    the 913 and 913-1. Specifically, the cord material was deficient, the wattage was

                                                                                                    too high, and the manufacturing process, including crimping, was defective. 28

                                                                                                                 While Warren and ECI claim there is no defect in either the 913 or the 913-

                                                                                                    1, the evidence does not support this position. These are precisely the material facts

                                                                                                    that a jury should decide.

                                                                                                          II.       Discussion

                                                                                                                 A. Summary judgment standard

                                                                                                                 A party is only entitled to summary judgment if the Court finds that “the

                                                                                                    pleadings, depositions, answers to interrogatories, and admissions on file, together
                 JERMAIN DUNNAGAN & OWENS




                                                                                                    with the affidavits... show that there is no genuine issue as to any material fact and
                                                                         ANCHORAGE, ALASKA 99503
                                                                         3000 A STREET, SUITE 300
                                            A PROFESSIONAL CORPORATION




                                                                            FAX (907) 563-7322
LAW OFFICES OF




                                                                                                    that the moving party is entitled to a judgment as a matter of law.” 29 A dispute over
                                                                              (907) 563-8844




                                                                                                    26
                                                                                                       See, Exhibit 9 at p. 3-4.
                                                                                                    27
                                                                                                       See, Exhibit 9 at p. 10.
                                                                                                    28
                                                                                                       See, Exhibit 10, Kendall’s Supplemental Responses to Warren’s Second Set of Discovery Requests.
                                                                                                    29
                                                                                                       FRCP 56(c).
                                                                                                    {01068636}
                                                                                                    KENDALL DEALERSHIP HOLDINGS, LLC’S OPPOSITION TO WARREN DISTRIBUTION
                                                                                                    INC.’S MOTION FOR SUMMARY JUDGMENT REGARDING LIABILITY ISSUES
                                                                                                    Kendall Dealership Holdings, LLC v. Warren Distribution, Inc.; Case No. 3:18-cv-00146 HRH
                                                                                                    Page 7 of 17
                                                                                                     Case 3:18-cv-00146-HRH Document 162 Filed 11/20/20 Page 7 of 17
                                                                                                    a material fact exists if the evidence would allow a reasonable fact-finder to return

                                                                                                    a verdict for the non-moving party. 30 The non-moving party may defeat judgment

                                                                                                    by producing sufficient specific facts to establish that there is a genuine issue of

                                                                                                    material fact for trial. 31 “The plaintiff, to survive the defendant's motion, need only

                                                                                                    present evidence from which a jury might return a verdict in his favor. If he does so,

                                                                                                    there is a genuine issue of fact that requires a trial.” 32

                                                                                                                 B. Alaska State Substantive Law Applies

                                                                                                                 In diversity cases, a federal court must conform to state law to the extent

                                                                                                    mandated by the principles set forth in the seminal case of Erie R.R. v. Tompkins. 33

                                                                                                    Pursuant to Erie and its progeny, federal courts sitting in diversity apply state

                                                                                                    substantive law and federal procedural law. 34

                                                                                                                 C. Kendall provides evidence of a defect

                                                                                                                 There is not, as Warren suggests, undisputed testimony that the block heaters

                                                                                                    Warren sold to Kendall were not defective. Indeed the evidence of a defect is

                                                                                                    overwhelming. That ECI conducted testing and was not able to find a ‘root cause’

                                                                                                    of the fires is certainly not the same as determining there was no defect in the block
                 JERMAIN DUNNAGAN & OWENS




                                                                                                    heaters.
                                                                         ANCHORAGE, ALASKA 99503
                                                                         3000 A STREET, SUITE 300
                                            A PROFESSIONAL CORPORATION




                                                                            FAX (907) 563-7322
LAW OFFICES OF




                                                                              (907) 563-8844




                                                                                                    30
                                                                                                       See Anderson v Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
                                                                                                    31
                                                                                                       Celotex Corp. v Catrett, 477 U.S. 317, 322 (1986).
                                                                                                    32
                                                                                                       Anderson v. Liberty Lobby, Inc., ante, at 257.
                                                                                                    33
                                                                                                       304 U.S. 64 (1938).
                                                                                                    34
                                                                                                       Feldman v. Allstate Ins. Co., 322 F.3d 660, 666 (9th Cir. 2003) citing Erie, 304 U.S. at 78; Wray v.
                                                                                                    Gregory, 61 F.3d 1414, 1417 (9th Cir.1995).
                                                                                                    {01068636}
                                                                                                    KENDALL DEALERSHIP HOLDINGS, LLC’S OPPOSITION TO WARREN DISTRIBUTION
                                                                                                    INC.’S MOTION FOR SUMMARY JUDGMENT REGARDING LIABILITY ISSUES
                                                                                                    Kendall Dealership Holdings, LLC v. Warren Distribution, Inc.; Case No. 3:18-cv-00146 HRH
                                                                                                    Page 8 of 17
                                                                                                     Case 3:18-cv-00146-HRH Document 162 Filed 11/20/20 Page 8 of 17
                                                                                                                 Indeed, the testimony of expert Sean Shideh, as discussed in detail in

                                                                                                    oppositions to defendants Joint Motion in limine to exclude Sean Shideh and Joint

                                                                                                    Motion to Strike, is that the fires were caused by a manufacturing defect in the

                                                                                                    assembly of the heater female connector in 2016 and 2017, and that there is a design

                                                                                                    flaw in the 400 Watt heater cartridge if partial insertion or missing grease cause a

                                                                                                    fire.        Moreover, the circumstantial evidence is overwhelming regarding the

                                                                                                    defective block heaters.

                                                                                                                 As the Alaska Supreme Court has held, in a breach of warranty case,

                                                                                                    circumstantial evidence of a defect is sufficient evidence to show a defect exists. 35

                                                                                                    In Alaska Rent-A-Car, Inc. v. Ford Motor Co., 36 the Alaska Supreme Court

                                                                                                    addressed the evidence necessary to establish a defect in a case involving a cause of

                                                                                                    action for breach of warranty. Specifically, the Court found:

                                                                                                                 Avis need not eliminate all other possible causes of the brake failure
                                                                                                                 in order to recover. It can make its case through circumstantial
                                                                                                                 evidence. All inferences of fact from the proffered proofs are to be
                                                                                                                 drawn in favor of the party opposing summary judgment, and against
                                                                                                                 the movant. 37

                                                                                                                 The plaintiff in the Alaska Rent-A-Car case sought recovery for breach of
                 JERMAIN DUNNAGAN & OWENS




                                                                                                    implied warranty stemming from failure of a brake pedal in an automobile. In
                                                                         ANCHORAGE, ALASKA 99503
                                                                         3000 A STREET, SUITE 300
                                            A PROFESSIONAL CORPORATION




                                                                            FAX (907) 563-7322
LAW OFFICES OF




                                                                                                    reversing the lower court’s award of summary judgment, the Alaska Supreme Court
                                                                              (907) 563-8844




                                                                                                    35
                                                                                                       See Alaska Rent-A-Car, Inc. v. Ford Motor Co., 526 P.2d 1136 (Alaska 1974); Universal Motors, Inc. v.
                                                                                                    Waldock, 719 P.2d 254 (Alaska 1986).
                                                                                                    36
                                                                                                       526 P.2d 1136 (Alaska 1974),
                                                                                                    37
                                                                                                       Id.
                                                                                                    {01068636}
                                                                                                    KENDALL DEALERSHIP HOLDINGS, LLC’S OPPOSITION TO WARREN DISTRIBUTION
                                                                                                    INC.’S MOTION FOR SUMMARY JUDGMENT REGARDING LIABILITY ISSUES
                                                                                                    Kendall Dealership Holdings, LLC v. Warren Distribution, Inc.; Case No. 3:18-cv-00146 HRH
                                                                                                    Page 9 of 17
                                                                                                     Case 3:18-cv-00146-HRH Document 162 Filed 11/20/20 Page 9 of 17
                                                                                                    found that circumstantial evidence that 1) the brake pedal fell to the floor when

                                                                                                    depressed, 2) an inspection of the vehicle following the car accident showed a pin

                                                                                                    that held the brake pedal in place had given way, and 3) the timing and location of

                                                                                                    the accident in relationship to the sale of the vehicle was sufficient for a jury to infer

                                                                                                    that a defect existed in the product when it left Ford’s hands. 38

                                                                                                                 Indeed, the Alaska Supreme Court has held that “[p]lacing the burden on the

                                                                                                    consumer to prove a precise defect is unfair and unconscionable since the dealer and

                                                                                                    manufacturer could tamper (whether intentionally or inadvertently) with the

                                                                                                    evidence.” Universal Motors, Inc. v. Waldock at 259. See also Stewart v. Budget

                                                                                                    Rent-A-Car, 470 P.2d 240(Hawaii 1970)(finding that the case was properly

                                                                                                    submitted to the jury on whether a defect existed when only proof of defect came

                                                                                                    from testimony of driver that she was driving along on a straight and level section

                                                                                                    of an asphalt road, on a sunny day, the car began veering to the left and she could

                                                                                                    no longer control it by using the steering wheel, which resulted in the car plunging

                                                                                                    over an embankment.); See also Universal Motors, Inc. v. Waldock, 719 P.2d 254

                                                                                                    (Alaska 1986)(“circumstantial evidence is enough to support the consumer’s burden
                 JERMAIN DUNNAGAN & OWENS




                                                                                                    of proof that the damage was caused by a defect in factory materials or
                                                                         ANCHORAGE, ALASKA 99503
                                                                         3000 A STREET, SUITE 300
                                            A PROFESSIONAL CORPORATION




                                                                            FAX (907) 563-7322
LAW OFFICES OF




                                                                                                    workmanship.”).
                                                                              (907) 563-8844




                                                                                                    38
                                                                                                         Id. at 259.
                                                                                                    {01068636}
                                                                                                    KENDALL DEALERSHIP HOLDINGS, LLC’S OPPOSITION TO WARREN DISTRIBUTION
                                                                                                    INC.’S MOTION FOR SUMMARY JUDGMENT REGARDING LIABILITY ISSUES
                                                                                                    Kendall Dealership Holdings, LLC v. Warren Distribution, Inc.; Case No. 3:18-cv-00146 HRH
                                                                                                    Page 10 of 17
                                                                                                    Case 3:18-cv-00146-HRH Document 162 Filed 11/20/20 Page 10 of 17
                                                                                                                 ECI had an insignificant number of fires from non-913 block heaters between

                                                                                                    2005 and 2019. Less than a dozen during that 15 year time period, despite hundreds

                                                                                                    of different models and hundreds of thousands of block heaters thrust onto the

                                                                                                    market. 913 block heaters installed between late 2016 and mid-2017 caused more

                                                                                                    than 20 fires in vehicles. Nearly all of the 20 fires are known to have origins near

                                                                                                    the silicone connector. Testing showed anomalies in the block heater cords. Testing

                                                                                                    showed exposure to excess heat (above 150 degrees) caused thermal events. Testing

                                                                                                    showed the silicone connectors reaching temperatures exceeding 200 degrees

                                                                                                    Celsius during normal operation. The HPN cord was only temperature rated to 105

                                                                                                    degrees. The HPN wire supplied from Southwire was found to be defective at least

                                                                                                    once in 2016 and twice in 2017. 39 ECI admits they are not confident the Southwire

                                                                                                    product meets standards 100% of the time. ECI informs Southwire following

                                                                                                    accidental discovery of a defect in May 2017 that the defect was “accidentally

                                                                                                    found” and the process and test cannot detect for this defect. 40 Testing showed the

                                                                                                    insertion of the block heater without grease increased the heat produced by 20

                                                                                                    degrees. Field reports showed block heaters were inserted without grease. Field
                 JERMAIN DUNNAGAN & OWENS




                                                                                                    reports showed the block heater wires were not routed near moving or hot parts.
                                                                         ANCHORAGE, ALASKA 99503
                                                                         3000 A STREET, SUITE 300
                                            A PROFESSIONAL CORPORATION




                                                                            FAX (907) 563-7322
LAW OFFICES OF




                                                                                                    Indeed, Toyota Canada issued a safety recall of the 913, and issued a
                                                                              (907) 563-8844




                                                                                                    countermeasure part. The countermeasure part increased the temperature rating of



                                                                                                    39
                                                                                                         See, Exhibit 3 at p. 6.
                                                                                                    40
                                                                                                         See, Exhibit 11, compilation of ECI disclosures, at pp. 5-6.; See, Exhibit 3 at pp. 7-9.
                                                                                                    {01068636}
                                                                                                    KENDALL DEALERSHIP HOLDINGS, LLC’S OPPOSITION TO WARREN DISTRIBUTION
                                                                                                    INC.’S MOTION FOR SUMMARY JUDGMENT REGARDING LIABILITY ISSUES
                                                                                                    Kendall Dealership Holdings, LLC v. Warren Distribution, Inc.; Case No. 3:18-cv-00146 HRH
                                                                                                    Page 11 of 17
                                                                                                    Case 3:18-cv-00146-HRH Document 162 Filed 11/20/20 Page 11 of 17
                                                                                                    the material used on the cord, and decreased the wattage (and thus the amount of

                                                                                                    heat) the heater cartridge produced.

                                                                                                                 While ECI claims that under normal conditions, the part performed as

                                                                                                    intended, they did not follow up with Toyota Canada to determine why Toyota

                                                                                                    Canada’s temperature testing showed the silicone connector reaching 200 degrees

                                                                                                    under normal conditions. As eloquently explained by Toyota Canada engineer,

                                                                                                    Jerry Zielinski in an email to ECI’s Duncan Whitelaw, “if given a box of CSA

                                                                                                    approved materials, one could construct a cord that would be deemed unsafe.” 41

                                                                                                    That is, that even though each individual part of the cord (or other accessory part)

                                                                                                    meets testing requirements, when put together, they can create an unsafe product.

                                                                                                    ECI claims its testing does not show that the 400 Watt heater cartridge is unsafe,

                                                                                                    and that they could not find the root cause of the fires, but all of the above evidence

                                                                                                    is sufficient circumstantial evidence to infer a defect. Moreover, if failure to insert

                                                                                                    grease or perfectly clip the block heater cartridge in place causes the block heater to

                                                                                                    get too hot, then it should not be a 400 Watt heater used with cord material that

                                                                                                    cannot withstand the extra heat. ECI should have known this if they performed a
                 JERMAIN DUNNAGAN & OWENS




                                                                                                    proper PFMEA.               The evidence infers that the cord and 400 watt cartridge,
                                                                         ANCHORAGE, ALASKA 99503
                                                                         3000 A STREET, SUITE 300
                                            A PROFESSIONAL CORPORATION




                                                                            FAX (907) 563-7322
LAW OFFICES OF




                                                                                                    particularly in use together, are unsafe. ECI’s self-serving statements that they
                                                                              (907) 563-8844




                                                                                                    designed and manufactured a “good and safe product” is not enough. A jury is




                                                                                                    41
                                                                                                         See, Exhibit 11 at p. 1.
                                                                                                    {01068636}
                                                                                                    KENDALL DEALERSHIP HOLDINGS, LLC’S OPPOSITION TO WARREN DISTRIBUTION
                                                                                                    INC.’S MOTION FOR SUMMARY JUDGMENT REGARDING LIABILITY ISSUES
                                                                                                    Kendall Dealership Holdings, LLC v. Warren Distribution, Inc.; Case No. 3:18-cv-00146 HRH
                                                                                                    Page 12 of 17
                                                                                                    Case 3:18-cv-00146-HRH Document 162 Filed 11/20/20 Page 12 of 17
                                                                                                    entitled to hear the overwhelming evidence to the contrary and determine whether

                                                                                                    there is sufficient circumstantial evidence to infer a defect.

                                                                                                                 All of this information is found in the testimony of ECI/ECC employees, as

                                                                                                    well as the Toyota Canada reports, and the findings of Mr. Shideh.                              The

                                                                                                    circumstantial evidence is overwhelming. Mr. Shideh testifies as to the defect. In

                                                                                                    any event, a jury may infer from this evidence that a defect existed in the 913 and

                                                                                                    the 913-1, which creates an issue of material fact. Therefore, summary judgment is

                                                                                                    inappropriate.

                                                                                                                 D. Warren and ECI violated the UTPA

                                                                                                                 Warren and ECI both violate the Unfair Trade Practices Act (“UTPA”). The

                                                                                                    UTPA broadly prohibits “[u]nfair methods of competition and unfair or deceptive

                                                                                                    acts or practices in the conduct of trade or commerce” 42 and includes an extensive

                                                                                                    list of prohibited acts. 43 “[I]ntent, scienter, actual reliance or damages, and even

                                                                                                    actual deception” are all unnecessary to show deception under the UTPA. 44 “All

                                                                                                    that ... is required is proof that a practice has a tendency or capacity ... to deceive

                                                                                                    even a significant minority of consumers.” 45 However, private parties seeking
                 JERMAIN DUNNAGAN & OWENS




                                                                                                    damages rather than injunctive relief must show “an ascertainable loss of money or
                                                                         ANCHORAGE, ALASKA 99503
                                                                         3000 A STREET, SUITE 300
                                            A PROFESSIONAL CORPORATION




                                                                            FAX (907) 563-7322
LAW OFFICES OF




                                                                                                    property as a result” of the unlawful act. 46
                                                                              (907) 563-8844




                                                                                                    42
                                                                                                       AS 45.50.471(a)
                                                                                                    43
                                                                                                       AS 45.50.471(b)
                                                                                                    44
                                                                                                       Borgen v. A & M Motors, Inc., 273 P.3d 575, 590 (Alaska 2012) (quoting ASRC Energy Servs. Power &
                                                                                                    Commc'ns, LLC v. Golden Valley Elec. Ass'n, Inc., 267 P.3d 1151, 1163 (Alaska 2011)).
                                                                                                    45
                                                                                                       Id. (quoting ASRC Energy, 267 P.3d at 1163).
                                                                                                    46
                                                                                                       AS 45.50.531(a)
                                                                                                    {01068636}
                                                                                                    KENDALL DEALERSHIP HOLDINGS, LLC’S OPPOSITION TO WARREN DISTRIBUTION
                                                                                                    INC.’S MOTION FOR SUMMARY JUDGMENT REGARDING LIABILITY ISSUES
                                                                                                    Kendall Dealership Holdings, LLC v. Warren Distribution, Inc.; Case No. 3:18-cv-00146 HRH
                                                                                                    Page 13 of 17
                                                                                                    Case 3:18-cv-00146-HRH Document 162 Filed 11/20/20 Page 13 of 17
                                                                                                                 ECI notified Warren that the 913 had problems in March of 2017. Warren

                                                                                                    continued to subsequently sell the 913 to Kendall in March of 2017 even though it

                                                                                                    knew about the defect in the 913. 47 Warren concealed this material fact with intent

                                                                                                    that Kendall rely upon the omission in connection with the sale of the 913 block

                                                                                                    heater.

                                                                                                                 Subsequently, in August 2017, November 2017, and January 2018, Warren

                                                                                                    sold Kendall the 913-1 without informing it why ECI modified the cord. In

                                                                                                    February 2018, when speaking with Dan McNaught from ECI and Jimmy O’Connor

                                                                                                    from Warren, both McNaught and O’Connor stated to Mr. Blewett that the 913-1

                                                                                                    was safe, and there was nothing ‘unsafe’ about the 400 Watt heater. Subsequently,

                                                                                                    Mr. Blewett learned that Toyota Canada issued a countermeasure for the recalled

                                                                                                    913 which included reducing the wattage of the block heater to 202 Watts. After

                                                                                                    discovery in the instant litigation, it is clear, as discussed above, that the 400 Watt

                                                                                                    heater was not safe. Kendall continued using the product, in reliance on Warren and

                                                                                                    ECI’s statements until around March 8, 2018. ECI and Warren were deceptive in

                                                                                                    their sale of the 913 and 913-1.
                 JERMAIN DUNNAGAN & OWENS




                                                                                                                 E. Kendall suffered an ascertainable loss under AS 45.50.531
                                                                         ANCHORAGE, ALASKA 99503
                                                                         3000 A STREET, SUITE 300
                                            A PROFESSIONAL CORPORATION




                                                                            FAX (907) 563-7322
LAW OFFICES OF




                                                                                                                 Warren is incorrect in its assertion of the law and the facts regarding
                                                                              (907) 563-8844




                                                                                                    Kendall’s ascertainable loss in connection with Warren’s deceptive practices. The




                                                                                                    47
                                                                                                         See, Exhibit 6 at pp. 2-3
                                                                                                    {01068636}
                                                                                                    KENDALL DEALERSHIP HOLDINGS, LLC’S OPPOSITION TO WARREN DISTRIBUTION
                                                                                                    INC.’S MOTION FOR SUMMARY JUDGMENT REGARDING LIABILITY ISSUES
                                                                                                    Kendall Dealership Holdings, LLC v. Warren Distribution, Inc.; Case No. 3:18-cv-00146 HRH
                                                                                                    Page 14 of 17
                                                                                                    Case 3:18-cv-00146-HRH Document 162 Filed 11/20/20 Page 14 of 17
                                                                                                    Alaska Pattern Jury Instructions define ascertainable loss as: The plaintiff suffered

                                                                                                    a loss of money or property if he received something other than what he bargained

                                                                                                    for. The plaintiff's loss is ascertainable if it is measurable even though the precise

                                                                                                    amount of the loss is not known. 48

                                                                                                                 Violations of subsection b(11) or (b)(12) of the UTPA must show the

                                                                                                    deceptive conduct occurred “in connection with the sale or advertisement of good

                                                                                                    or services.” 49 In Cozzetti v. Madrid, 50 the Alaska Supreme Court addressed

                                                                                                    whether this phrase excludes conduct that occurred after the sale. The Alaska

                                                                                                    Supreme Court agreed with the position that “in connection with” means “about” or

                                                                                                    “related to” the sale, and the inquiry should be based on “the subject matter of the

                                                                                                    deception” rather than “when deceptive conduct occur[red].” 51 As the State of

                                                                                                    Alaska argued in the Cozzetti matter, case law has already established that “the

                                                                                                    UTPA as a whole” covers post-sale conduct, excluding such conduct from the

                                                                                                    subsections would narrow the UTPA's scope and “the protections afforded Alaskan

                                                                                                    consumers.” Other courts have construed “in connection with” to liberally include

                                                                                                    conduct occurring after a sale if there is “some relation or nexus” between the act
                 JERMAIN DUNNAGAN & OWENS




                                                                                                    and the sale, and the Alaska Supreme Court agreed that “in connection with”
                                                                         ANCHORAGE, ALASKA 99503
                                                                         3000 A STREET, SUITE 300
                                            A PROFESSIONAL CORPORATION




                                                                            FAX (907) 563-7322
LAW OFFICES OF




                                                                                                    includes post-sale conduct that is related to the sale. 52
                                                                              (907) 563-8844




                                                                                                    48
                                                                                                       APJI 10.04.
                                                                                                    49
                                                                                                       AS 45.50.471(b)(11), (12).
                                                                                                    50
                                                                                                       No. S-15117, 2017 WL 6395736, at *9 (Alaska Dec. 13, 2017)
                                                                                                    51
                                                                                                       Id.
                                                                                                    52
                                                                                                       Id. citing State ex rel. Miller v. Cutty's Des Moines Camping Club, Inc., 694 N.W.2d 518, 526–28 (Iowa
                                                                                                    2005); see also Conway v. CitiMortgage, Inc., 438 S.W.3d 410, 414 (Mo. 2014) (en banc) (construing “in
                                                                                                    {01068636}
                                                                                                    KENDALL DEALERSHIP HOLDINGS, LLC’S OPPOSITION TO WARREN DISTRIBUTION
                                                                                                    INC.’S MOTION FOR SUMMARY JUDGMENT REGARDING LIABILITY ISSUES
                                                                                                    Kendall Dealership Holdings, LLC v. Warren Distribution, Inc.; Case No. 3:18-cv-00146 HRH
                                                                                                    Page 15 of 17
                                                                                                    Case 3:18-cv-00146-HRH Document 162 Filed 11/20/20 Page 15 of 17
                                                                                                                 Testimony shows two version of events, one where Mr. McNaught claims he

                                                                                                    told Jimmy O’Connor that there was a problem with the 913 following a March

                                                                                                    2017 order, but then Warren continues to sell the 913 in late March 2017 to

                                                                                                    Kendall. 53 The second is Kristie Cook’s testimony that Mr. McNaught told Warren

                                                                                                    that the 913 sold to the US and the 913 sold to Canada was a different part. 54 In

                                                                                                    either event, Warren continued selling the 913 to Kendall until at least March 30,

                                                                                                    2017, and continued selling the 913-1 to Kendall until at least January 2018. Mr.

                                                                                                    McNaught and Mr. O’Connor’s statements to Mr. Blewett in February of 2018 that

                                                                                                    the 913-1 was safe is certainly “in connection” with the sale of the 913-1 the month

                                                                                                    prior, and resulted in Kendall continuing to sell the 913-1 until it subsequently

                                                                                                    learned that the Canadian countermeasure to the defective product was a 202 watt

                                                                                                    heater. Kendall has ascertainable losses from both the deceptive sale of the 913 as

                                                                                                    well as the deceptive sale of the 913-1.

                                                                                                          III.      Conclusion

                                                                                                          There are issues of material fact which preclude entry of summary judgment.

                                                                                                    Defendants’ motion must be denied.
                 JERMAIN DUNNAGAN & OWENS

                                                                         ANCHORAGE, ALASKA 99503
                                                                         3000 A STREET, SUITE 300
                                            A PROFESSIONAL CORPORATION




                                                                            FAX (907) 563-7322
LAW OFFICES OF




                                                                              (907) 563-8844




                                                                                                    connection with” to include “use of the enumerated deceptive practices if there is a relationship between
                                                                                                    the sale of the merchandise and the alleged unlawful conduct”).
                                                                                                    53
                                                                                                       See, Exhibit 4 at pp. 2-3.
                                                                                                    54
                                                                                                       See, Exhibit 5 at p. 9.
                                                                                                    {01068636}
                                                                                                    KENDALL DEALERSHIP HOLDINGS, LLC’S OPPOSITION TO WARREN DISTRIBUTION
                                                                                                    INC.’S MOTION FOR SUMMARY JUDGMENT REGARDING LIABILITY ISSUES
                                                                                                    Kendall Dealership Holdings, LLC v. Warren Distribution, Inc.; Case No. 3:18-cv-00146 HRH
                                                                                                    Page 16 of 17
                                                                                                    Case 3:18-cv-00146-HRH Document 162 Filed 11/20/20 Page 16 of 17
                                                                                                                 DATED this 20th day of November, 2020, at Anchorage, Alaska.

                                                                                                                                          JERMAIN DUNNAGAN & OWENS, P.C.
                                                                                                                                          Attorneys for Kendall Dealership Holdings, LLC


                                                                                                                                          By:     /s/ Allison G. Strickland
                                                                                                                                                  Allison G. Strickland
                                                                                                                                                  Alaska Bar No.: 1005020




                                                                                                    CERTIFICATE OF SERVICE:
                                                                                                    This is to certify that a true and
                                                                                                    correct copy of the foregoing was
                                                                                                    served by E-Service using CM/ECF System
                                                                                                    on November 20, 2020 to the following:

                                                                                                    Daniel T. Quinn
                                                                                                    Marc G. Wilhelm
                                                                                                    RICHMOND & QUINN
                                                                                                    360 K Street, Suite 200
                                                                                                    Anchorage, AK 99501
                                                                                                    dquinn@richmondquinn.com
                                                                                                    mwilhelm@richmondquinn.com

                                                                                                    Cynthia L. Ducey
                                                                                                    DUCEY & ASSOCIATES, LLC
                                                                                                    745 W 4th Ave., Ste. 425
                                                                                                    Anchorage, AK 99501
                                                                                                    cld@duceylawak.com
                 JERMAIN DUNNAGAN & OWENS

                                                                         ANCHORAGE, ALASKA 99503




                                                                                                    Blake H. Call
                                                                         3000 A STREET, SUITE 300
                                            A PROFESSIONAL CORPORATION




                                                                                                    CALL & HANSON, P.C.
                                                                            FAX (907) 563-7322
LAW OFFICES OF




                                                                              (907) 563-8844




                                                                                                    413 G Street
                                                                                                    Anchorage, AK 99501
                                                                                                    bhc@chklaw.net

                                                                                                    /s/ Anita Rustad
                                                                                                    Anita Rustad

                                                                                                    {01068636}
                                                                                                    KENDALL DEALERSHIP HOLDINGS, LLC’S OPPOSITION TO WARREN DISTRIBUTION
                                                                                                    INC.’S MOTION FOR SUMMARY JUDGMENT REGARDING LIABILITY ISSUES
                                                                                                    Kendall Dealership Holdings, LLC v. Warren Distribution, Inc.; Case No. 3:18-cv-00146 HRH
                                                                                                    Page 17 of 17
                                                                                                    Case 3:18-cv-00146-HRH Document 162 Filed 11/20/20 Page 17 of 17
